Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the amendments
Applicant‘s amendments filed on 01/05/2022 have been overcome the objections/rejections. The objections/rejections are now withdrawn.

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art(s) cited in the previous action fail to teach and/or suggest the limitations, for example, “A semiconductor memory device comprising: a first memory chip that includes a first core circuit (core circuit shown in present application’s Fig. 3) in which a plurality of memory cells are provided, the first core circuit being arranged in a first rectangular region with a first side extending in a first direction and a second side extending in a second direction orthogonal to the first direction, a first area adjacent to the first side and extending in the first direction, a second area adjacent to the second side and extending in the second direction, a third area adjacent to the first area in the first direction and adjacent to the second area in the second direction, a first pad provided in the first area, a second pad provided in the second area, and a third pad provided in the third area; a second memory chip that is stacked on the first memory chip in a third direction orthogonal to the first and second directions, and includes a second core circuit in which a plurality of memory cells are provided, the second core circuit being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816